     Case: 1:18-cr-00708-CAB Doc #: 98 Filed: 01/27/20 1 of 4. PageID #: 1033



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                     )     CASE NO. 1:18CR708
                                              )
                      Plaintiff,              )     JUDGE CHRISTOPHER A. BOYKO
                                              )
               vs.                            )
                                              )
KENNETH TYSON,                                )     OPINION AND ORDER
                                              )
                      Defendant.              )

CHRISTOPHER A. BOYKO, J.:

       Before the Court is Defendant Kenneth Tyson’s Motion for a Bill of Particulars under

Federal Rule of Criminal Procedure 7(f). (Doc. 72-1). For the following reasons, Defendant’s

Motion is GRANTED, in part. The Government shall provide the date and location of the alleged

meeting by January 31, 2020.

                                        I. BACKGROUND

       On November 21, 2018, the Grand Jury indicted Defendant with one count of Conspiracy

to Commit Bribery and Honest Services Fraud, in violation of 18 U.S.C. § 371; three counts of

Honest Services Wire Fraud, in violation of 18 U.S.C. §§ 1343, 1346 and 2; and one count of

Bribery in Federally Funded Programs, in violation of 18 U.S.C. § 666(a)(1)(B). (Doc. 1).

Defendant pleaded not guilty to all counts.

       The Indictment alleges a conspiracy occurred involving Defendant, M.S. and M.R. (Id.

at PageID: 3, ¶ 22). M.R. would provide free contractor and repair services for Defendant. (Id.

at PageID: 5, ¶ 25(b). In exchange, Defendant would use his position with the Cuyahoga County

Land Reutilization Corporation (the “Land Bank”) to place M.R. on the approved contractor list
        Case: 1:18-cr-00708-CAB Doc #: 98 Filed: 01/27/20 2 of 4. PageID #: 1034



for the Land Bank. (Id. at ¶ 25(c)). For his part, M.S. arranged a meeting and introduced M.R.

to Defendant. (Id. at ¶¶ 25(a) & 26).

           The parties engaged in discovery under a Protective Order. At some point, the discovery

process deteriorated and the parties sought the Court’s involvement.1 According to Defendant,

the Government did not provide any details concerning the alleged meeting that M.S. arranged

between M.R. and Defendant.

           Believing the meeting to be “crucial” to the “viability of the Indictment,” Defendant filed

the instant Motion for a Bill of Particulars. (Doc. 72-1).2 In his Motion, Defendant asks the

Court to order the Government to produce the date, time and location of the alleged meeting.

The Government claims Defendant is not entitled to the requested Bill of Particulars. (Doc. 75).

Generally, the Government argues the requested information is not necessary because the

Indictment is sufficient and the Government provided ample discovery. Defendant filed a Reply

disagreeing with the Government’s position. (Doc. 76).

                                            II. LAW & ANALYSIS

A.         Standard of Review

           The Federal Rules of Criminal Procedure allow a court to “direct the government to file a

bill of particulars.” FED. R. CRIM. P. 7(f).

                    The purposes for a bill of particulars are: [1] to inform the defendant
                    of the nature of the charge against him with sufficient precision to
                    enable him to prepare for trial, [2] to avoid or minimize the danger
                    of surprise at the time of trial, and [3] to enable him to plead his
                    acquittal or conviction in bar of another prosecution for the same
                    offense when the indictment itself is too vague, and indefinite for
                    such purposes.


1
    Docs. 60, 64, 68 & 89.
2
 Defendant originally asked for leave to file his Motion, which the Court granted on December 6, 2019. (Non-Doc.
Entry).

                                                     -2-
      Case: 1:18-cr-00708-CAB Doc #: 98 Filed: 01/27/20 3 of 4. PageID #: 1035



United States v. Birmley, 529 F.2d 103, 108 (6th Cir. 1976).

        “A bill of particulars ‘is not meant as a tool for the defense to obtain detailed disclosure

of all evidence held by the government before trial.’” United States v. Crayton, 357 F.3d 560,

568 (6th Cir. 2004) (citing United States v. Salisbury, 983 F.2d 1369, 1375 (6th Cir. 1993)).

Along those lines, “a defendant is not entitled to discover all the overt acts that might be proven

at trial.” Salisbury, 983 F.2d at 1375.

        Finally, “[t]he decision to order a bill of particulars is within the sound discretion of the

trial court.” Id. “In exercising its discretion, courts consider (1) the complexity of the charges,

(2) the clarity of the indictment and (3) the degree of discovery available to the defendant.

United States v. Adan, 2012 WL 715611, at * 3 (M.D. Tenn. Mar. 1, 2012) (citations omitted).

B.      The Requested Bill of Particulars

        Defendant seeks the date, time and location of the alleged meeting with M.R. and M.S.

where the three allegedly agreed to the conspiracy. For the reasons that follow, the Court

exercises its discretion by requiring the Government to provide the date and location of the

alleged meeting.

        First, the charges are complex. They involve Defendant and two unindicted

coconspirators. The charges involve many specified and general overt acts over the course of

five years.3 Beyond that, the charges involve numerous witnesses and participants in those overt

acts. As a result of this complexity, the genesis of the conspiracy is an important detail to allow

Defendant to prepare for trial.

        Moreover, while the Indictment is clear in some respects, it is noticeably unclear in other

respects. Defendant’s Bill of Particulars highlights that lack of clarity. Many of the overt acts


3
 The Indictment alleges the conspiracy took place from October 2013 to November 2018. (Doc. 1, PageID: 3, ¶
22).

                                                     -3-
     Case: 1:18-cr-00708-CAB Doc #: 98 Filed: 01/27/20 4 of 4. PageID #: 1036



are specified by date. The same is not true for the alleged meeting. The Indictment does not

specify a date or location for the meeting. The Court finds this lack of clarity glaring considering

the Indictment refers to the meeting twice. Accordingly, this lack of clarity respecting the

meeting supports granting Defendant’s Bill of Particulars.

       Finally, the amount of discovery that the Government provided does not negate the need

for the requested Bill of Particulars. It is true, complete discovery may obviate the need for a bill

of particulars. United States v. Chamberlain, 1983 U.S. App. LEXIS 12304, at *7 (6th Cir. Dec.

5, 1983) (citing United States v. Giese, 597 F.2d 1170, 1180 (9th Cir. 1979)) (emphasis added).

The Court takes Defendant at his word that the specific date and location are not contained in the

discovery the Government produced. Thus, since there has not been complete discovery, the

requested Bill of Particulars is warranted.

                                         III. CONCLUSION

       The Indictment here identifies a critical event without providing any specifics. To assist

Defendant’s defense and avoid surprise at trial, the Court, in its discretion, ORDERS the

Government to provide the date and location of the meeting M.S. arranged between M.R. and

Defendant by January 31, 2020. Defendant is not entitled to the time of the meeting.

       Accordingly, Defendant’s Motion for Bill of Particulars is GRANTED, in part.

       IT IS SO ORDERED.


                                              s/ Christopher A. Boyko
                                              CHRISTOPHER A. BOYKO
                                              Senior United States District Judge

Dated: January 27, 2020




                                                -4-
